Per Curiam,
This appeal is from the refusal of the court below to set aside an alias ca. sa. The allegation is that on a previous writ the defendant had been taken into custody by the sheriff and afterwards discharged therefrom by that officer. If we look to the record we find only that a previous ca. sa. was issued and returned “ Stayed.”
If we look to the evidence, and the findings of the learned judge therefrom, we are equally unable to see any reason for quashing this writ or staying proceedings upon it. It is true *252that the sheriff did undertake the arrest of the defendant upon the first writ of capias, and went with him to the office of his counsel, where the regularity of the writ was denied, and the authority of the sheriff to hold the defendant under it was defied. The sheriff was so much intimidated by what was said and done that he did not insist on the arrest, but went to consult his own legal adviser, and the defendant went home. What the effect of this conduct might be if the plaintiff was complaining of it, is a question not now necessary to consider. It is the defendant himself who is setting up his own success in resisting the authority of the sheriff as a satisfaction of the writ.
The judgment is affirmed.